Exhibit 10.2

SUPPLEMENT TO JOINDER AGREEMENT

This Supplement to Joinder Agreement (the “Supplement”) is made and dated as of
June 23, 2015, and is entered into by and between Zosano Pharma Corporation, a
Delaware corporation (“Parent”), HERCULES CAPITAL FUNDING TRUST 2014-1, a
Delaware statutory trust (“Trust”), and HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation (“HTGC”, and collectively with Trust, the
“Lender”).

RECITALS

A. Parent previously executed and delivered to HTGC a Joinder Agreement dated as
of June 3, 2014 (the “Joinder Agreement”), in connection that certain Loan and
Security Agreement dated as of June 3, 2014, by and among ZP Opco, Inc. (f/k/a
Zosano Pharma, Inc.) (“Borrower”) and HTGC, as it may be amended, amended and
restated, supplemented or other otherwise modified from time to time (the “Loan
Agreement”);

B. Trust succeeded to certain rights of HTGC under the Loan Agreement;

C. Borrower desires to amend the Loan Agreement to increase the amount of funds
available to it and to change other terms as provided in that certain First
Amendment to Loan and Security Agreement dated even date herewith (the “First
Amendment”);

D. In connection with the First Amendment, Lender requires that Parent agree to
the terms and conditions of the First Amendment, provide this Supplement and
issue HTGC a warrant as required in the First Amendment;

B. Parent acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the First Amendment and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Parent and Lender agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Supplement to Joinder Agreement. Capitalized terms not defined herein shall have
the meaning provided in the Loan Agreement.

 

2. By signing this Supplement to Joinder Agreement, Parent shall be bound by the
terms and conditions of the First Amendment the same as if it were the Borrower
(as defined in the First Amendment) under the First Amendment, mutatis mutandis,
provided however, that Lender shall not have any duties, responsibilities or
obligations to Parent arising under or related to the First Amendment, or the
other agreements executed and delivered in connection therewith. To the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the First Amendment or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Borrower and not to Parent or any other Person or entity.

 

1



--------------------------------------------------------------------------------

3. Parent acknowledges that it benefits, both directly and indirectly, from the
First Amendment, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Supplement to Joinder Agreement on the basis that (a) it failed to receive
adequate consideration for the execution and delivery of this Supplement to
Joinder Agreement or the Warrant issued as required by the First Amendment, or
(b) its obligations under this Supplement to Joinder Agreement or the Warrant
issued as required by the First Amendment are avoidable as a fraudulent
conveyance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SUPPLEMENT TO JOINDER AGREEMENT]

ZOSANO PHARMA CORPORATION

 

By:

/s/ Vikram Lamba

Name: Vikram Lamba Title: CEO Address: Attention: Vikram Lamba 34790 Ardentech
Court Fremont, CA 94555 Facsimile: 510-952-4632 Telephone: 510-745-1297

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

By:

/s/ Ben Bang

Name: Ben Bang Title: Associate General Counsel Address: 400 Hamilton Ave.,
Suite 310 Palo Alto, CA 94301 Facsimile: 650-473-9194 Telephone: 650-289-3060

HERCULES CAPITAL FUNDING TRUST 2014-1

 

By:

/s/ Ben Bang

Name: Ben Bang Title: Associate General Counsel Address: 400 Hamilton Ave.,
Suite 310 Palo Alto, CA 94301 Facsimile: 650-473-9194 Telephone: 650-289-3060

 

3